Citation Nr: 1613139	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-44 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2012, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ). 

In March and November 2014, the Board remanded the listed issue for further development.  

In June 2015, the Board requested a medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.903 (2015).  The requested opinion was received in September 2015.  In October 2015, the Board provided a copy of the opinion to the Veteran and gave him 60 days to review and provide additional argument or evidence.  In December 2015, the Veteran requested an additional 60-day extension, which was granted.  To date, additional evidence has not been received.    

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  Diabetes mellitus, type II, did not manifest during active service or within one year following discharge.

2.  Diabetes mellitus, type II, is not proximately due to or aggravated by service-connected disabilities, to include medication used to treat such disorders.  

CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred during service, may not be presumed to have been incurred therein, and is not secondary to service-connected disabilities.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2009, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate a claim for service connection, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, private medical records, VA medical records, and Social Security Administration (SSA) records.  The Veteran was provided a VA examination in this case and opinions were obtained in July 2009, August 2009, May 2014 and January 2015.  The Veteran and his spouse have repeatedly argued that the opinions were inadequate and submitted extensive argument and evidence in support of the claim.  

The Board obtained a VHA opinion in September 2015.  The examiner reviewed the evidence of record but noted that Exhibits A-I were not provided.  She was able, however, to obtain Exhibits A, B, and D from PubMed and likely listed article C as well.  The remaining 5 articles were seen as titles only.  

The Board observes that the Exhibits E-I were available in the electronic record and discuss the relationship between physical activity and diabetes, depressive symptoms and diabetes, and certain medications (quetiapine and antipsychotics) and diabetes.  To the extent the examiner did not review certain articles in total, this is not considered to reduce the adequacy of the VHA opinion.  The opinion was provided by a physician who is Board Certified in Internal Medicine and Endocrinology, Diabetes and Metabolism as well as Lipidology.  She served on the Professional Practice Committee for the American Diabetes Association and helped determine the Standards of Medical Care in Diabetes - 2014, which was also cited by the Veteran's spouse.  The VA examiner is clearly an expert in the field and the Board assumes she is aware of prevailing literature and studies as well as the effects of medications, etc. on the development of diabetes and associated complications.  The opinions provided were specific to the Veteran's case, supported by adequate rationale, and responsive to the spouse's contentions.  As discussed in further detail below, the articles submitted by the Veteran's spouse are general in nature and not specific to the Veteran's case.  The Board finds no basis for further medical opinion.

The Veteran provided testimony at a videoconference hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015).  

Analysis

In August 2009, the RO denied service connection for type II diabetes.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain chronic diseases, including diabetes mellitus, if manifest to a compensable degree within one year following separation from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Service treatment records are negative for complaints or findings of diabetes and there is no evidence of diabetes manifest to a compensable degree within one year following discharge from active service.  Thus, service connection is not warranted on a direct or presumptive basis and the Veteran does not contend as such.  

Rather, the Veteran asserts that his diabetes is either proximately caused by or aggravated by his service-connected disabilities, to include the medication used to treat such disabilities.  The Veteran is currently service-connected for depression, right knee disability, left hip disability, hypertension, left knee disability, left thumb injury and gastroesophageal reflux disease (GERD).  His combined rating is 100 percent from May 1, 2008.  

A VA medical opinion was obtained in July 2009.  The examiner stated that the Veteran's diabetes was not caused by or a result of medication for depression and it was not aggravated by the medication for depression.  In support of this statement, the examiner indicated that Wellbutrin was the antidepressant he was on when his blood sugar symptoms appeared but that review of the side effects of Wellbutrin in Micromedex did not include increased blood sugar.  

In an August 2009 VA opinion, the examiner stated that diabetes was not permanently aggravated by medications being taken for the service-connected right knee and left hip.  Medical literature review for Tramadol and Naproxen failed to show these medications adversely aggravated diabetes.  

In June 2012, the Veteran's spouse, a registered nurse, submitted a statement wherein she argued that diabetes was secondary to right knee and left hip conditions related to physical inactivity and sedentary lifestyle; and that diabetes was secondary to medication taken for hypertension (Atenolol, Hydrochlorothiazide) and depression (Aripiprazole and Quetiapine) and depressive symptoms.  She asserted that prior to being diagnosed with diabetes, he was an active person and not taking medication.  In support of her contentions, she submitted various articles and/or abstracts as follows: Thiazide Diuretics Alone or with Beta-blockers Impair Glucose Metabolism in Hypertensive Patients with Abdominal Obesity; Impact of Abdominal Obesity on Incidence of Adverse Metabolic Effects Associated with Antihypertensive Medications; Effect of Antihypertensive Agents on the Development of Type 2 Diabetes Mellitus; Cardiovascular Therapies and Risk for Development of Diabetes; Physical Activity in U.S. Adults with Diabetes and At Risk for Developing Diabetes, 2003; Lowering physical activity impairs glycemic control in healthy volunteers; Depressive Symptoms and the Risk of Type 2 Diabetes; A survey of reports of quetiapine-associated hyperglycemia and diabetes mellitus; and Relationship between antipsychotic medication treatment and new cases of diabetes among psychiatric inpatients.  

In a May 2014 VA opinion, the examiner stated that the Veteran began Wellbutrin in August 2006 and began medications for hypertension in June 2007.  The Veteran's diabetes was diagnosed in October 2007 with a fasting blood sugar of 208.  The examiner opined that the diabetes was not proximately due to or aggravated by Atenolol, HCTZ, Seroquel or Abilify.  In support of this, she stated that the pathophysiology of diabetes mellitus type 2 is that it is caused by insulin resistance and impaired insulin secretion which can arise from genetic and environmental influences.  The medical literature did not show that the above drugs caused diabetes.  They cause hyperglycemia but when discontinued the blood sugar returns to normal.  The examiner also opined that the diabetes was not proximately due to or aggravated by the combination of Atenolol and HCTZ, which the Veteran takes for hypertension.  The rationale for this opinion was the same as set forth.  

The examiner also opined that the diabetes was not proximately due to or aggravated by inactivity due to service-connected left hip and right knee disabilities.  In support, the examiner stated that the pathophysiology of diabetes, obesity, does not cause diabetes.  It can aggravate it generally but in the Veteran's case it had not permanently aggravated it because he had not developed the common complications of diabetes such as peripheral neuropathy, retinopathy or nephropathy earlier than expected.  Further, the examiner stated that the diabetes was not proximately due to or aggravated by depression.  Depression does not cause diabetes and it did not permanently aggravate it because he had not developed the common complications of diabetes very early.  It was further noted that the HgbA1c was controlled.  

The claims folder was subsequently returned to the VA examiner and she was asked to indicate whether any revision was warranted in the opinions based on the facts presented in the June 2012 statement from the Veteran's wife as well as the medical journal articles submitted, and the medical and lay evidence that the veteran had peripheral neuropathy.  

In January 2015, following review and a discussion of relevant evidence, the examiner stated as follows:

The change of the wording in the rationale in March 2014 re diabetes not aggravated by his [service-connected] depression, [medications] for depression and hypertension, Atenolol, HCTZ, Seroquel or Abilify or combinations as stated above in the instructions, left hip [bilateral] knees, is as follows: [diabetes mellitus] was not aggravated because [the Veteran] has not developed objective severe or permanent signs of diabetic neuropathy until 2014.  He reported subjective symptoms only in May 2009.  The development of neuropathic symptoms about 2 [years] after onset of diabetes is a natural progression of the disease considering his [diabetes mellitus] has been poorly controlled from 2007 to 2010.  The rest of my statements in the March 2014 opinion remain the same.  I cannot make comment from just the titles of the journals submitted.  My opinions are based on the textbook of medicine.  

In February 2015, the Veteran's spouse submitted a statement wherein she argued that the above opinion was insufficient.  She set forth multiple perceived inadequacies in the report, to include that the examiner did not consider her statement or journal articles and that the examiner omitted facts from the record, arrived at diagnoses not supported by the record and selectively quoted the medical reports.  In pertinent part, she argued that the Veteran's diabetes was not diagnosed until February 2008 and that an earlier diagnosis was not in accordance with the Standards of Medical Care in diabetes.  Thus, she contends that the Veteran was not a diabetic prior to starting medication for the treatment of service-connected disabilities.  She also argued that the Veteran did have early complications of diabetes, to include retinopathy and peripheral neuropathy, and that he was not a multiple substance abuser.  

In support of this statement, she submitted articles and information as follows: Standards of Medical Care in Diabetes- 2014; Diabetic Neuropathies: The Nerve Damage of Diabetes; Peripheral Neuropathy Fact Sheet; and information sheets on Atenolol, Hydrochlorothiazide, Quetiapine Fumarate, and Aripiprazole.

Considering the above contentions and the various articles, the Board requested a VHA opinion.  The examiner was requested to respond to specific questions.  The questions and responses are set forth in pertinent part as follows:

(a) Based on the medical evidence of record and in accordance with the appropriate standards, please identify the date of diagnosis of diabetes mellitus type 2.  

The examiner originally dated the diagnosis at October 2007 and the Veteran's spouse dates the diagnosis at February 2008.  These are only 3-5 months apart and do not alter my opinion.  

The examiner set forth a detailed discussion as to how a clinical diagnosis of diabetes is made, to include a discussion regarding asymptomatic diabetes or prediabetes.  She further noted the Veteran most likely had dysglycemia predating the diagnosis of diabetes since he had complications of diabetes early after his diagnosis (e.g. mild diabetic retinopathy in April 2009).  The examiner cited to reference material indicating that at least 5 years of hyperglycemia is necessary for the development of diabetic retinopathy.  She indicated it was important to understand that the disease state of diabetes starts most commonly before it is diagnosed and that the Veteran's diabetes has been present since 2004 which significantly predates the reinjury of his service-connected knee injury in 2006.  

The examiner addressed the spouse's contentions that the lab work was not fasting and noted that if it was not, then the date of February 2008 for the diagnosis (as proposed by the Veteran's spouse) was reasonable.  Regardless, the opinion remained the same.  The examiner further stated:

In summary, the date of diagnosis can be set as February 2008 however, the veteran's disease started in 2004 evidenced by at least 5 years of hyperglycemia before development of diabetic retinopathy that the Veteran had diagnosed on April 24, 2009.  

(b) Opine whether diabetes mellitus is (1) proximately due to; or (2) aggravated by Atenolol, HCTZ, Seroquel or Abilify.  
      
The diabetes is not proximately due to the 4 medications as clearly he had diabetes predating the diagnosis date of October 2007 or February 2008 since he has diabetic retinopathy diagnosed April 2009.  The diabetes associated with atenolol and HCTZ is typically mild and both drugs are used routinely in caring for people with diabetes and at risk for diabetes.  HCTZ is a thiazide diuretic and is a first line of treatment of hypertension known to decrease risk of cardiovascular events associated with hypertension.  Atenolol is a beta blocker and is among the second line of treatments for hypertension and first if there is another indication for its use.  Neither is recommended to stop related to blood glucose other than if the beta blocker masks symptoms of hypoglycemia for that person and there is not a compelling reason to continue it such as post heart attack protection.

Seroquel and Abilify are second generation antipsychotics that have a known association with diabetes with reports since the medications have been available in 1996.  These medications can result in severe hyperglycemia and crisis requiring hospitalization which did not happen to the Veteran.  As his diabetes was mild when first diagnosed whether October 2007 or February 2008 and clearly had predating the diagnosis, I do not think his diabetes was proximately caused by either Seroquel or Abilify.  In addition, since the Veteran's A1c was not markedly different with adding these medications (7.1% to 7.8% after Abilify; 7.8% to 7.5% after Seroquel) and were within the range of variation that can happen with time, I do not think his diabetes was aggravated by Seroquel or Abilify.  

As all 4 medications can cause some hyperglycemia, it is reasonable to consider if any alone or in combination had an aggravating effect on his diabetes.  The aggravation would be worsening [blood glucose] or more difficult to control [blood glucose].  His diabetes appears to have been relatively easy to control with diet and medications such that they do not appear to have been aggravated by the individual drugs or the combinations.  

(c) Opine whether diabetes mellitus is (1) proximately due to; or (2) aggravated by the combination of Atenolol and HCTZ which the Veteran takes for service-connected hypertension.  

The diabetes is not proximately due to the combination of atenolol and HCTZ.  The combination is not typically thought to cause problems and the article cited by the Veteran's spouse is not generally accepted as fact but as a hypothesis for further research.  The diabetes is not aggravated by the combination of atenolol and HCTZ as noted in my response to (b) above.  

(d) Opine whether diabetes mellitus is (1) proximately due to; or (2) aggravated by his inactivity due to the service-connected left hip and bilateral knee disabilities.  

The diabetes is not proximately due to his inactivity.  As discussed in (a) above his diagnosis of diabetic retinopathy in April 2009 indicates that the disease started in 2004 when he was active according to the Veteran's wife.  Inactivity is a risk factor for diabetes and not a cause of diabetes.  Physical activity increases the sensitivity of insulin in the periphery in many but not all studies.  Conversely, if someone has diabetes or prediabetes, exercise can contribute to controlling the diabetes or prolonging when diabetes may occur for prediabetes.  I do not think the Veteran's diabetes is aggravated by his inactivity as he still had diabetes when he was active, indicating he may not be significantly responsive to physical activity resulting in better peripheral insulin usage.  In studies that measure insulin sensitivity, large groups usually do better with exercise, but individuals may or may not respond.  His having diabetes when he was active argues for his body not being responsive.  Furthermore, for the Veteran, his course is consistent with typical diabetes over time and not suggestive of aggravating factors.  

(e) Opine whether diabetes mellitus is (1) proximately due to; or (2) aggravated by service-connected depression.

Depression is not a cause of diabetes.  Depression that is uncontrolled may contribute to lack of self-care needed for diabetes but is not a given.  Many people with diabetes can continue to care for themselves well despite their depression.  Also, people may not care for their diabetes despite not having depression.  In addition, for the Veteran, the same consideration outlined above that his diabetes predates his diagnosis of depression and is consistent with typical diabetes over time without aggravating factors.  



(f) If aggravation is found, the examiner should specify the baseline level of disability prior to the aggravation.  

N/A as no aggravation is found.  

As set forth, the record contains multiple opinions.  The Veteran and his spouse argued that the July and August 2009, May 2014 and January 2015 VA opinions were inadequate.  The Board agrees and thus, does not find them probative.  The remaining pertinent evidence includes the September 2015 VHA and the June 2012 
and February 2015 statements from the Veteran's spouse.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran's spouse argues that his diabetes is secondary to service-connected conditions and medication use.  She is a registered nurse, but the Board questions whether she is competent to opine as to the etiology of the Veteran's diabetes.  See Black v. Brown, 10 Vet. App. 279 (1997) (rejecting the medical opinion of the appellant's wife, a nurse, because she did not show that she had specialized knowledge of cardiology or show that she participated in her husband's treatment).  

Regardless, and even assuming she is competent to provide a medical opinion in this matter, it is the Board's duty to assess the weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  On review, the spouse's opinion is not as probative as the VHA opinion.  First, the level of education necessary to complete a nursing degree is significantly less than that required to be a Board Certified physician.  The author of the September 2015 VHA opinion is a medical doctor with specialized training (Board Certified in Internal Medicine and Endocrinology, Diabetes and Metabolism as well as Lipidology).  

Second, the VHA examiner provided detailed rationale for her opinions, which was specific to the circumstances of this case.  The Board acknowledges that the spouse provided citations to outpatient records and facts specific to the Veteran's case.  However, her argument appears to be based on her interpretation of medical journal articles, etc.  The Board acknowledges that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222 (1999).  The submitted articles are general in nature and suggest the possibility of a causal relationship between the claimed conditions/medications and diabetes.  They are not, however, specific to the Veteran's circumstances and even when considered in conjunction with the spouse's statements, do not serve to establish a medical nexus.  

In summary, the VHA opinion is against the Veteran's claim and is considered highly probative.  The contentions of the Veteran's spouse in her professional role as a registered nurse simply do not outweigh that opinion.  

The more probative evidence shows that the Veteran's diabetes is not proximately due to or aggravated by service-connected disabilities, to include the medications used to treat such disabilities.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for diabetes mellitus, type II, is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


